                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

    DAVID CARSON, et al.,                                 Civil Action No. 16-5163 (SDW)

                 Plaintiffs,

          v.                                                          OPINION

    NEW JERSEY DEPARTMENT OF
    CORRECTIONS, et al.,

                 Defendants.


WIGENTON, District Judge:

         This matter comes before the Court on remaining Defendant Sherry Yates’ motion for

summary judgment. (ECF Nos. 66). Plaintiff failed to respond to the motion or file a statement

of material facts in dispute. (ECF Docket Sheet). Also before the Court is Plaintiff’s motion

seeking a preliminary injunction (ECF No. 60), to which Defendant has responded. (ECF No. 67).

For the reasons set forth below, this Court will grant Defendant’s summary judgment motion, will

enter judgment in favor of Defendant Yates as to all of Plaintiff’s remaining claims, and will deny

Plaintiff’s motion seeking a preliminary injunction.



I. BACKGROUND

         Because Plaintiff David Carson1 has failed to oppose or otherwise dispute Defendant’s

statement of material facts not in dispute submitted in support of Defendant’s motion for summary

judgment (Document 2 attached to ECF No. 66), this Court considers Defendant’s statement of



1
  This matter was originally filed by Plaintiff Carson and a co-Plaintiff, Steven Grohs. (See ECF
No. 1). Grohs, however, was dismissed from this matter on March 29, 2018. (ECF No. 53). As
only Plaintiff Carson remains in this matter, this Court refers to Mr. Carson as Plaintiff throughout
the rest of this opinion.
                                                 1
facts undisputed and admitted for the purposes of this opinion. Fed. R. Civ. P. 56(e)(2); Local

Civil R. 56.1. The following facts are thus drawn from Defendant’s statement of material facts

and Plaintiff’s statements during his deposition.

        Plaintiff is currently involuntarily civilly committed as a sexually violent predator (SVP)

at the Special Treatment Unit (STU) in Avenel, New Jersey. (Document 2 attached to ECF No.

66 at 1). Plaintiff has been committed as an SVP since July 1999. (Id.). Although Plaintiff’s

prospects for release from the STU depend upon his completing treatment, Plaintiff is currently

refusing treatment, and is therefore housed in the STU’s South Unit. (Id. at 2). The section of the

STU in which Plaintiff is housed – which is composed of a North, South, East, and West unit and

houses a few hundred civil committees – has three washing machines and three dryers. (Id.;

Document 6 attached to ECF No. 66 at 4-5). Beginning in 2014, those machines began to

periodically break down. (Document 6 attached to ECF No. 66 at 7). Plaintiff contends that these

breakdowns are indicative of “just negligence” on the part of the STU as the STU “wasted money

on [repeated] repairs [rather] than outright just buying a new . . . machine.”2 (Id. at 8). Plaintiff

admits, however, that the facility continues to repair machines as they break down. (Id.; Document

2 attached to ECF No. 66 at 2). The longest period of time during which Plaintiff could recall one

of the machines being broken was “three months straight,” and Plaintiff testified that once briefly

only two washing machines and one dryer were functional. (Id.; Document 6 attached to ECF No.

66 at 5). Generally, however, repairs to nonfunctioning machines occurred either within a couple

of days of break downs or between ten and fifteen days in extreme cases. (Document 6 attached




2
  Although Plaintiff and his co-plaintiff alleged in their initial complaint that these repairs illegally
used money from a resident fund to pay for these repairs, Plaintiff himself denied this being the
case during his deposition stating that “it’s impossible” for the STU to use those funds to pay for
repairs. (Document 6 attached to ECF No. 66 at 14).
                                                    2
to ECF No. 66 at 18). During his deposition, Plaintiff testified that the laundry problems were

exacerbated by his fellow SVPs who worked in the laundry room who showed favoritism towards

some committees and ignored clothing from others when limited machines were available. (Id.

10-11). The longest period Plaintiff had gone without freshly laundered clothes as a result of these

machine breakdowns and favoritism was “a week at the most.” (Id. at 15).

        In addition to washing machines operated by SVP attendants, Plaintiff explained during

his deposition that many SVPs, himself included, also handwashed their clothes and then hung

them to dry on hooks in their rooms. (Id. at 15-16). Although these hooks were temporarily

removed by security personnel during room searches, Plaintiff placed his hooks back on the wall

and began using them to dry his hand washed clothes once more. (Id. at 12). Regardless, Plaintiff

contends that the laundry issues both caused him to occasionally have to wear dirty clothing and

also resulted in dirty laundry being present in the STU, which contributed a rank smell to the

facility. Smell aside, however, Plaintiff never suffered any illness or injury as a result of the

laundry issues, and denied suffering any sever emotional distress, stating that if he said that he had

suffered any such issue he’d “be lying,” stating that he was simply “tired” of dealing with laundry

issues. (Id. at 17).

        Following this Court’s granting in part of Defendants’ motions to dismiss, only a single

named Defendant remains in this matter – Sherry Yates, who was the administrator of the STU at

the time that the laundry issues about which Plaintiff complains took place. At his deposition,

Plaintiff testified that Ms. Yates was the “administrator” of the STU who “respond[s] to . . .

grievances and stuff like that,” but whose main job was to “oversee all functions of the institution.”

(Id. at 12). Plaintiff therefore contends she had a duty to “make sure everything is functioning

properly.” (Id.). Yates, however, was not responsible for employing SVPs as laundry workers,



                                                  3
and by Plaintiff’s own admission did not assign the workers who Plaintiff believes improperly

favored some of his co-residents. (Id.). Although Plaintiff never complained to her about the

laundry issues or otherwise raise them to her attention, he believes she must have seen some of the

dirty laundry during her tours of the facility “twice a week.” (Id. at 12-13).




II. DISCUSSION

A. Legal Standard

        Pursuant to Rule 56, a court should grant a motion for summary judgment where the record

“shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the initial burden of

“identifying those portions of the pleadings depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, which it believes demonstrate the absence of a genuine

issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A factual dispute is

material “if it bears on an essential element of the plaintiff’s claim,” and is genuine if “a reasonable

jury could find in favor of the non-moving party.” Blunt v. Lower Merion School Dist., 767 F.3d

247, 265 (3d Cir. 2014). In deciding a motion for summary judgment a district court must “view

the underlying facts and all reasonable inferences therefrom in the light most favorable to the party

opposing the motion,” Id., but must not make credibility determinations or engage in any weighing

of the evidence. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). “Where the

record taken as a whole could not lead a rational trier of fact to find for the non-moving party,

[however,] there is no genuine issue for trial.” Matsuhita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986).




                                                   4
       Once the moving party has met this initial burden, the burden shifts to the non-moving

party who must provide evidence sufficient to establish that a reasonable jury could find in the

non-moving party’s favor to warrant the denial of a summary judgment motion. Lawrence v. Nat’l

Westminster Bank New Jersey, 98 F.3d 61, 65 (3d Cir. 1996); Serodio v. Rutgers, 27 F. Supp. 3d

546, 550 (D.N.J. 2014). “A nonmoving party has created a genuine issue of material fact if it has

provided sufficient evidence to allow a jury to find in its favor at trial. However, the party opposing

the motion for summary judgment cannot rest on mere allegations, instead it must present actual

evidence that creates a genuine issue as to a material fact for trial.” Serodio, 27 F. Supp. 3d at 550.

       Pursuant to Federal Rule of Civil Procedure 56(e)(2) and Local Civil Rule 56.1, where, as

here, the moving party files a proper statement of material facts and the non-moving party fails to

file a responsive statement of disputed material facts, this Court is free to consider the moving

party’s statement of material facts undisputed and therefore admitted for the purposes of resolving

the motion for summary judgment. See, e.g., Ruth v. Sel. Ins. Co., No. 15-2616, 2017 WL 592146,

at *2-3 (D.N.J. Feb. 14, 2017). Even where the defendants’ statement of material facts is deemed

admitted and unopposed, a district court is still required to “satisfy itself that summary judgment

is proper because there are no genuine disputes of material fact and that [Defendants are] entitled

to judgment as a matter of law” in order to grant summary judgment. Id. At 2 (citing Anchorage

Assocs. v. Virgin Islands Bd. Of Tax Review, 922 F.2d 168, 175 (3d Cir. 1990)).



B. Analysis

       The sole remaining Defendant in this matter, former STU administrator Sherry Yates,

moves for summary judgment as to Plaintiff’s claims. In his complaint, Plaintiff raised two claims

– a claim that the laundry issues at the STU amounted to an unconstitutional condition of



                                                  5
confinement in violation of the Due Process Clause of the Fourteenth Amendment and its state

equivalent, and that Defendant had improperly used funds from a resident welfare fund to pay for

laundry repairs. As Plaintiff himself denied that any resident welfare fund money was used to pay

for those repairs, (Document 6 attached to ECF No. 66 at 14), there is clearly no dispute as to that

claim, and Defendant Yates is entitled to judgment as a matter of law on Plaintiff’s claim that she

improperly used funds from the resident welfare fund.

       In her motion, Defendant argues that she is entitled to judgment as a matter of law on

Plaintiff’s laundry related conditions of confinement claim.3 Because Plaintiff is civilly committed

and is not serving a criminal sentence, his claim arises out of the Fourteenth, rather than the Eighth

Amendment. See, e.g., Hubbard v. Taylor, 399 F.3d 150, 164-65 (3d Cir. 2005). Under the

Fourteenth Amendment, “the proper inquiry is whether [the] conditions amount to punishment

prior to an adjudication of guilt in accordance with due process of law.” Id. at 158 (quoting Bell

v. Wolfish, 441 U.S. 520, 535 (1979). While the Government may restrain the liberty of individuals

not convicted of a crime to the extent those restraints are rationally related to the reason for the

individuals’ detention, there “remains a distinction between punitive measures that may not be

constitutionally imposed [absent] a determination of [criminal] guilt and regulatory restraints that




3
  While this Court has construed this claim to raise a claim under 42 U.S.C. § 1983, Plaintiff also
asserts that the laundry conditions violate his rights under the state constitution, presumably
entitling him to relief under the New Jersey Civil Rights Act (“NJCRA”). The NJCRA is a state
analogue to § 1983 which permits individuals to recover for violations of their rights under the
state constitution for acts committed by persons acting under color of state law. See Trafton v.
City of Woodbury, 799 F. Supp. 2d 417, 443-44 (D.N.J. 2011); see also N.J. Stat. Ann. § 10:6-2.
The NJCRA is therefore generally interpreted nearly identically to § 1983 and claims under the
CRA are generally coterminous with and subject to the same defenses and immunities as those
brought under § 1983. Trafton, 799 F. Supp. 2d at 443-44. As this Court is aware of no state court
caselaw to the contrary, this Court therefore treats Plaintiff’s NJCRA as essentially identical to his
§ 1983 claim and finds that Plaintiff’s NJCRA claim fails for the same reasons this Court discusses
below in relation to his § 1983 claim.
                                                  6
may.” Id. (internal quotations omitted). Courts faced with such claims must therefore decide

whether the restraint is imposed “for the purpose of punishment or whether it is but an incident of

some other legitimate governmental purpose. Absent a showing of an expressed intent to punish

on the part of the . . . facility officials, that determination will turn on whether [the restraint] has

an alternative purpose . . . and whether it appears excessive in relation” to that purpose. Id.

(quoting Bell, 441 U.S. at 538-39). Such legitimate government purposes include maintaining

order and security in a detention facility, as well as operating the institution in a manageable

fashion Id. Ultimately, conditions of confinement will only violate a plaintiff’s rights under the

Fourteenth Amendment where the conditions “cause [detainees] to endure [such] genuine

privations and hardship over an extended period of time, that the adverse conditions become

excessive in relation to the purpose assigned to them.” Id. at 159-60 (internal quotations omitted).

This requires the Court to look to the totality of the circumstances under which the plaintiff is

detained. Id. at 160. That the challenged conditions have not been shown to have contributed to

disease, injury, or grossly unsanitary conditions are all relevant facts a court should consider in

engaging in this analysis. See Hubbard v. Taylor, 538 F.3d 229, 235 (3d Cir. 2008).

        In his remaining claim, Plaintiff challenges the provision of laundry services at the STU,

and specifically takes issue with the choice of the officials running the STU to choose to repair

malfunctioning laundry equipment rather than purchasing new industrial washers and dryers,

actions he contends amount to negligence. Reviewing the facts presented to this Court, it is clear

that Plaintiff has failed to present a viable claim for relief. Turning to the factors announced in

Bell it is clear that the Department of Corrections, and its employee Yates, had a valid, legitimate

government interest in operating the STU and its laundry facilities in a reasonable and economical

fashion. The decision of STU officials to repair, rather than replace, the industrial laundry



                                                   7
machines located in the facility is likewise rationally related to that legitimate government interest,

and it is thus not for the Court to question the wisdom of that decision absent some proof on

Plaintiff’s part indicating that this decision was undertaken specifically to punish the committed

SVPs. Plaintiff has presented no such evidence.

       Likewise, Plaintiff has failed to show that the conditions in the STU, when viewed under

the totality of the circumstances, amount to “genuine privations and hardship over an extended

period of time.” The testimony Plaintiff provided in his deposition indicates only that laundry

machines in the facility have periodically broken down, only to then be fixed by the STU, usually

in a timely fashion – less than fifteen days and often much less than that. Plaintiff identified only

one period in which a laundry machine was down for as long as three months, and in any event

indicated that the worst the situation got was the facility operating temporarily with only three of

its six laundry machines. Even during that period, Plaintiff admitted he was free to hand wash his

own clothing and dry it in his room, and never went for longer than a week without fresh laundry.

Plaintiff likewise admitted that he suffered no disease or injury, nor any mental illness as a result

of the laundry conditions. Viewing the totality of the circumstances, Plaintiff has failed to allege

a genuine privation or hardship which extended over a long period of time, and his conditions of

confinement claim must fail for that reason as well.

       Additionally, Plaintiff has failed to show that Defendant Yates acted with a sufficiently

culpable mental state to permit him to recover for any conditions of confinement even had he been

able to show that the conditions he faced were sufficiently severe. Under § 1983, a plaintiff raising

a Fourteenth Amendment conditions of confinement claim must show that the defendants acted

with at least deliberate indifference to the conditions imposed upon him in order to establish

liability. See, e.g., Grohs v. Santiago, No. , 2014 WL 4657116 (D.N.J. Sept. 17, 2014). This



                                                  8
requires that the plaintiff show that the defendants acted in a manner evincing “a reckless disregard

of a known risk of harm.” Stokes v. Lanigan, No. 12-1478, 2012 WL 4662487, at *3 (D.N.J. Oct.

2, 2012). This requires a showing of more than mere negligence. See, e.g., Rouse v. Plantier, 182

F.3d 192, 197 (3d Cir. 1999) (negligence insufficient to establish deliberate indifference).

Plaintiff’s testimony and the remaining evidence in the record of this matter is patently insufficient

to show that Defendant Yates acted in a manner indicative of a reckless disregard of a known risk

of harm – indeed, Plaintiff himself contends she acted with simple negligence at worst. Plaintiff

has thus failed to establish that Yates acted with the requisite intent, and Defendant is entitled to

summary judgment for that reason as well.

       Finally, this Court finds that Plaintiff has failed to connect the sole remaining Defendant

in this matter – Sherry Yates – to the conditions he challenges. A plaintiff in a federal civil rights

proceeding may not hold a defendant liable based solely on the defendant’s supervisory role

through a respondeat superior theory of vicarious liability. Rode v. Dellarciprete, 845 F.2d 1195,

1207-08 (3d Cir. 1988). Instead, a § 1983 plaintiff must establish that each defendant had

“personal involvement in the alleged wrongs,” id., based either on their establishment of practices

or policies which caused the alleged wrong, their personal direction of the bad actors to violate the

plaintiff’s rights, or their knowledge of and acquiescence to their subordinate’s unlawful conduct.

Doe v. New Jersey Dep’t of Corr., Civil Action No. 14-5284, 2015 WL 3448233, at *9 (D.N.J.

May 29, 2015) (quoting Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316-20 (3d Cir. 2014),

rev’d on other grounds, 135 S. Ct. 2042 (2015)); see also Tenon v. Dreibelbis, 606 F. App’x 681,

688 (3d Cir. 2015) (§ 1983 Plaintiff pleading supervisory liability must establish defendant’s

“participation [in the alleged wrong], or actual knowledge and acquiescence, to be liable”). In his

deposition, Plaintiff connected Defendant Yates to his laundry claims solely based on his belief



                                                  9
that she, as administrator, was required to oversee all aspects of the STU. Plaintiff stated that he

never complained to her about the issue, never wrote to her, or otherwise raised it to her attention,

but assumed she must have known simply because there was dirty laundry in the facility at the

time of some of Defendant’s visits to the STU. Plaintiff has identified no policy or procedure

Yates put into place which caused the laundry issues, has failed to show that she was personally

involved in the laundry operations,4 and has otherwise failed to connect Yates to the laundry issue.

Defendant is entitled to judgment as a matter of law on the laundry related § 1983 claim for that

reason as well.

       As Defendant is clearly entitled to judgment as a matter of law as to Plaintiff’s remaining

claims, Defendant’s motion for summary judgment is granted and judgment in this matter is

entered in favor of Defendant Yates. Likewise, because Defendant is entitled to summary

judgment, Plaintiff cannot show that he is likely to succeed on the merits of his claims, and is

therefore not entitled to a preliminary injunction. See, e.g., Ward v. Aviles, No. 11-6252, 2012 WL

2341499, at *1 (D.N.J. June 18, 2012). Plaintiff’s motion for such an injunction (ECF No. 60) is

therefore denied.




4
 Insomuch as Plaintiff took issue with favoritism shown by certain SVP laundry workers, Plaintiff
as much as admitted that Yates did not place SVPs in those positions, and that treatment personnel
not employed by the Department of Corrections instead made those decisions. Clearly Defendant
was not involved in that portion of Plaintiff’s claim.
                                                 10
III. CONCLUSION

       For the reasons stated above, this Court GRANTS Defendant’s motion for summary

judgment. (ECF No. 66), and DENIES Plaintiff’s motion seeking a preliminary injunction (ECF

No. 60). An appropriate order follows.



Dated: May 16, 2019                              s/ Susan D. Wigenton
                                                 Hon. Susan D. Wigenton,
                                                 United States District Judge




                                            11
